Exhibit 10.1
 
FIRST AMENDMENT
TO
Revolving Line of Credit Facility Agreement




This First Amendment to Revolving Line of Credit Facility Agreement (this
"Amendment") is entered into this 24th day of February, 2016, and amends that
certain Revolving Line of Credit Facility Agreement (the "Credit Facility")
dated May 13, 2015 by and between Providence Energy Operators, LLC, as "Lender",
and PetroShare Corp., as "Borrower".


WHEREAS, the Lender and Borrower entered into the Credit Facility, which
provided for, among other things, the ability of Borrower to borrow from Lender
up to Five Million Dollars ($5.0 MM) at a simple interest rate of 8.0% per annum
with a maturity date of June 1, 2017 (the "Maturity Date").


WHEREAS, Lender and Borrow desire to extend the Maturity Date to June 1, 2018,
with all other terms and conditions stated in the Credit Facility remaining the
same and without change.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged by the parties hereto, the Lender and Borrower agree to amend the
Credit Facility as follows:


The Maturity Date, as set forth in the above-referenced Credit Facility shall
be, and hereby is, amended and extended to June 1, 2018.  All other terms and
conditions contained in the Credit Facility shall remain the same, unless
amended in writing signed by the parties.


Executed as of the date first above written.
 
 

Borrower: PetroShare Corp.
 
 
Lender: Providence Energy Operators, LLC
    By:
/s/ Stephen J. Foley
 
By:
/s/ Jim Sinclair  
Name:
Title:
Stephen J. Foley
CEO
 
Name:
Title:
Jim Sinclair
COO
 




                                                                                
                                                                   
                                                                      

 
 